Name: Commission Regulation (EC) NoÃ 1279/2006 of 25 August 2006 fixing for the 2005/06 marketing year the specific agricultural conversion rate applicable to the minimum sugar beet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: monetary relations;  beverages and sugar;  agricultural policy;  EU finance;  prices;  plant product
 Date Published: nan

 26.8.2006 EN Official Journal of the European Union L 233/10 COMMISSION REGULATION (EC) No 1279/2006 of 25 August 2006 fixing for the 2005/06 marketing year the specific agricultural conversion rate applicable to the minimum sugar beet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (2), and in particular Article 1(3) thereof, Whereas: (1) Regulation (EC) No 318/2006 replaced, from the 2006/07 marketing year, Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (3). Regulation (EC) No 1260/2001 continues to apply to the 2005/06 marketing year. (2) Under Article 1(1) of Regulation (EEC) No 1713/93, the minimum sugar beet prices referred to in Article 4 of Regulation (EC) No 1260/2001 and the production levy and additional levy referred to, respectively, in Articles 15 and 16 of that Regulation are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question. (3) Since 1 January 1999, pursuant to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the fixing of conversion rates should be restricted to the specific agricultural conversion rates between the euro and the national currencies of those Member States which have not adopted the single currency. (4) The specific agricultural conversion rate for the minimum sugar beet prices and the production levy and the additional levy for the 2005/06 marketing year should therefore be fixed in the various national currencies, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for the conversion of the minimum sugar beet prices as referred to in Article 4 of Regulation (EC) No 1260/2001, and of the production levy and, where appropriate, the additional levy referred to in Articles 15 and 16 respectively of that Regulation, into each of the national currencies of the Member States which have not adopted the single currency shall be fixed, for the 2005/06 marketing year, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (3) OJ L 178, 30.6.2001, p. 1. Regulation repealed by Regulation (EC) No 318/2006. (4) OJ L 349, 24.12.1998, p. 1. ANNEX Specific exchange rate 1 euro = 29,0021 Czech koruna 7,45928 Danish krone 15,6466 Estonian kroon 0,574130 Cyprus pound 0,696167 Latvian lats 3,45280 Lithuanian litas 254,466 Hungarian forint 0,429300 Maltese lira 3,92889 Polish zloty 239,533 Slovenian tolar 39,0739 Slovak koruna 9,37331 Swedish krona 0,684339 Pound sterling